DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 1, the Ueda et al reference (US Patent Pub. 20110051987 A1) discloses a speaker. The Ueda et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the speaker as a whole comprising: a shell having a receiving space; a magnetic circuit unit received in the receiving space; and a vibration unit fixedly held at the shell, wherein the magnetic circuit unit comprises a yoke fixedly connected to the shell, and a magnet assembled to the yoke, and the yoke comprises a bottom wall connected to the magnet, the bottom wall comprises an upper surface close to the vibration unit and a lower surface opposite to the upper surface, a first groove and a second groove that are spaced apart from each other are formed on the upper surface by recessing towards the lower surface, an orthographic projection of the magnet on the upper surface along a vibrating direction of the vibration unit completely covers the first groove, the second groove is arranged outside the orthographic projection, the magnet and the bottom wall are glued and connected by a glue received in the first groove as recited in claim 1.
Claims 2-10 depend on claim 1. 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                 					4/10/2021